Citation Nr: 0931502	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-35 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

When this case previously was before the Board in August 
2008, the Board reopened the claim for service connection for 
back disability.  The claims for service connection for back 
disability and for an increased rating for PTSD were remanded 
for additional development.  The case since has been returned 
to the Board for further appellate action.


REMAND

The U. S. Court of Appeals for Veterans Claims has held that 
RO compliance with a remand is not discretionary, and if the 
RO fails to comply with the terms of a remand, another remand 
for corrective action is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In the August 2008 remand, the Board instructed the RO or the 
Appeals Management Center (AMC) to obtain any outstanding VA 
treatment records for the period since January 2005 and to 
afforded the Veteran VA examinations in response to his 
claims.  Although he was afforded appropriate examinations in 
February 2009, the more recent VA treatment records were not 
obtained.  The Board notes that a statement from the Veteran 
dated in November 2007 and received in July 2009 indicates 
that he has been treated for the disabilities at issue in 
this appeal at the VA medical facility in Fayetteville, North 
Carolina, since January 2005.

The Board notes that the VA examiner who evaluated the level 
of severity of the Veteran's PTSD in February 2009 
specifically indicated that he had reviewed the Veteran's 
recent mental health treatment records from the VA medical 
facility in Fayetteville.  However, the examiner who 
evaluated the Veteran's back disability in February 2009 only 
noted that his "medical records" had been reviewed.  Since 
it is unclear whether these "medical records" included the 
Veteran's most recent VA treatment records, that examiner 
should be asked to provide an addendum opinion if the records 
obtained pursuant to this remand relate to the Veteran's back 
disability.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding VA treatment records from 
the VA medical facility in 
Fayetteville, North Carolina, for the 
period since January 2005.  It should 
also attempt to obtain any other 
pertinent records identified by the 
Veteran.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  If evidence pertaining to the 
Veteran's back disability is received, 
then the RO or the AMC should have the 
claims folders sent to the VA examiner 
who conducted the February 2009 
examination.  The examiner should be 
requested to review these additional 
records and provide an addendum as to 
whether there is a 50 percent or better 
probability that the Veteran's back 
disability began during service or is 
otherwise etiologically related to 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

3.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

